DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  The claim recites several acronyms. Such abbreviations should be accompanied by their full name at their first occurrence in the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 34 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no connection in the disclosure between the instantly recited temperature range and the recited fabrication techniques. The recited range was described as being preferred for annealing, which is no longer recited in the claim. While some of the techniques are associated with temperature ranges in the disclosure, several of them are not.
This is a new matter rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-4, 6-8, 10-16, 18-25, 30-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hajaj et al. (previously cited) in view of Bloor et al. (previously cited) as evidenced by Sawyer et al. (previously cited).
Hajaj et al. teach a prosthetic device for joint implantation with two components where the first component is a polymer composite that has an articulating surface and its wear resistance meets the limitations for “high” (see paragraph 10; instant claim 1). The second component has a surface porosity customized for bone ingrowth and configured to be implanted in/on a bone (see paragraph 10; instant claims 1 and 11). An exemplified embodiment is a knee implant where the first and second components are a tibia tray and tibia insert, respectively (see figure 1 and paragraphs 34-35). The first component is preferably a mixture of polyetheretherketone (PEEK) particles and polytetrafluoroethylene (PTFE) particles as detailed by Sawyer et al. (see paragraph 38; instant claim 1). The PEEK particles are wear resistant and both PEEK and PTFE are bioinert (see paragraph 40 and Sawyer et al. paragraph 6; instant claims 4, 6, 10, 12, and 15-16). The distribution of PEEK particles in the composite may be graded, yielding a layered configuration (see paragraph 38; instant claims 13-14). The second component is taught to have a fixation portion composed of a material of Sawyer et al. as detailed for the first component and to also have a porous bioactive coating for bone ingrowth composed of hydroxyapatite (see paragraph 43; instant claims 3, 7-8, 10, 16, and 18). Another embodiment of the device employs a composite of UHMWPE particles and Nylon 6 particles in the first component where the former is a bioinert polymer and the latter can be interpreted as reinforcing particulates and as wear resistant (see paragraphs 38-39; instant claims 1, 4, 6, 10-12, 15, 19-23). The first and second components of the implant may be molded together (see paragraph 36). “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore when no structure is implied, the product-by-process recitation does not add any limitations that affect patentability. Claims 24-25, 30-32, and 34 recite a product-by-process where the manufacturing steps do not impart any distinctive structural features to the final product, thus the product of Hajaj et al. meets the limitations of these claims. The instantly claimed pore size range is not detailed 
Bloor et al. teach a bone implant and detail that pore sizes that range from 150 to 500 microns are optimal for bone in-growth (see abstract and paragraph 37).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the polymer composition material of Sawyer et al. that is discussed by Hajaj et al. in the PEEK and PTFE particle containing embodiment for both components as well as the hydroxyapatite coating for the second component because they are preferred options. It also would have been obvious to employ the hydroxyapatite coating on another embodiment composed of UHMWPE and Nylon 6 because it is generally envisioned by Hajaj et al on their implant. Additionally, it would have been obvious to employ the pore size range as taught by Bloor et al. in the device surfaces of Hajaj et al. as evidenced by Sawyer et al. so as to facilitate the bone ingrowth taught as a feature of the device of Hajaj et al. Therefore claims 1, 3-4, 6-8, 10-16, 18-25, 30-32, and 34 are obvious over Hajaj et al. in view of Bloor et al. as evidenced by Sawyer et al.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hajaj et al. in view of Bloor et al. as evidenced by Sawyer et al. as applied to claims 1, 3-4, 6-8, 10-16, 18-25, 30-32, and 34 above, and further in view of Shaw et al. (previously cited).
Hajaj et al. in view of Bloor et al. as evidenced by Sawyer et al. teach the limitations of instant claim 1, where the knee implant is a tibial fixture with a plate region and insert region. The inclusion of fixation pegs is not detailed.
Shaw et al. teach a tibia prosthesis where fixation pegs are included on the same side as a stem that inserts into the tibia (see figure 3 items 20, 30, and 40 and column 4 lines 63-68).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add fixation pegs to the device of Hajaj et al. in view of Bloor et al. as evidenced by Sawyer et al. as is taught by Shaw et al. to further attach the implant to the bone. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 5 is obvious over Hajaj et al. in view of Bloor et al. and Shaw et al. as evidenced by Sawyer et al.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hajaj et al. in view of Bloor et al. as evidenced by Sawyer et al. as applied to claims 1, 3-4, 6-8, 10-16, 18-25, 30-32, and 34 above, and further in view of Larsson et al. (previously cited).
Hajaj et al. in view of Bloor et al. as evidenced by Sawyer et al. teach the limitations of instant claim 1, where a bioactive coating composed of hydroxyapatite is included. A graded concentration of this component is not detailed.
Larsson et al. teach a knee implant composed of a wear resistant material and a bioactive material (see abstract). They teach the presentation of the bioactive as a gradient via a series of layers to easily attach to bone (see abstract and paragraphs 7 and 41).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the hydroxyapatite coating on the device of Hajaj et al. in view of Bloor et al. as evidenced by Sawyer et al. as a gradient as suggested by Larsson et al. so as to facilitate integration with the bone This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 9 is obvious over Hajaj et al. in view of Bloor et al. and Larsson et al. as evidenced by Sawyer et al.

Claim 2, 17, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hajaj et al. in view of Bandyopadhyay et al. (US Patent No. 9,327,056) as evidenced by Sawyer et al.
Hajaj et al. teach a prosthetic device for joint implantation with two components where the first component is a polymer composite that has an articulating surface and its wear resistance meets the limitations for “high” (see paragraph 10; instant claim 1). The second component has a surface porosity customized for bone ingrowth and configured to be implanted in/on a bone (see paragraph 10; instant claim 11). An exemplified embodiment is a knee implant where the first and second components are a tibia tray and tibia insert, respectively (see figure 1 and paragraphs 34-35). The first component is preferably a mixture of polyetheretherketone (PEEK) particles and polytetrafluoroethylene (PTFE) particles as detailed by Sawyer et al. (see paragraph 38). The PEEK particles are wear resistant and both PEEK and PTFE are bioinert (see paragraph 40 and Sawyer et al. paragraph 6). The distribution of PEEK particles in the composite may be graded, yielding a layered configuration (see paragraph 38). The second component is taught to have a fixation portion composed of a material of Sawyer et al. as detailed for the first component and to also have a porous bioactive coating for bone ingrowth composed of hydroxyapatite (see paragraph 43). Another embodiment of the device employs a composite of UHMWPE particles and Nylon 6 particles in the first component where the former is a bioinert polymer and the latter can be interpreted as reinforcing particulates and as wear resistant (see paragraphs 38-39). The first and second components of the implant may be molded together (see paragraph 36). The instantly claimed pore size gradient and range is not detailed 
Bandyopadhyay et al. teach a bone tissue engineering implant and detail that a gradient of pore sizes from the surface into the interior of the device is useful to encourage cell growth (see abstract can column 5 lines 5-24). The size of the pores may range from 1 microns to 5 mm (see column 5 lines 50-53; instant claims 2-3). This range embraces that instantly recited, thereby rendering it obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the polymer composition material of Sawyer et al. that is discussed by Hajaj et al. in the PEEK and PTFE particle containing embodiment for both components as well as the hydroxyapatite coating for the second component because they are preferred options. It also would have been obvious to employ the hydroxyapatite coating on another embodiment composed of UHMWPE and Nylon 6 because it is generally envisioned by Hajaj et al. on their implant. Additionally, it would have been obvious to employ the pore size gradient and sizing as taught by Bandyopadhyay et al. in the device surfaces of Hajaj et al. as evidenced by Sawyer et al. so as to facilitate the bone ingrowth taught as a feature of the device of Hajaj et al. Therefore claims 2, 17, and 35 are obvious over Hajaj et al. in view of Bandyopadhyay et al. as evidenced by Sawyer et al.

Claims 4, 6-7, 10-11, 24-29, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek in view of Bloor et al. and Sharma et al. (previously cited).
Hodorek teaches a tibial knee implant with a UHMWPE articulating surface and a bone/implant interface (see column 4 lines 50-56 and figure 1; instant claims 4, 6-7, and 10-11). Figure 1 shown below: 

    PNG
    media_image1.png
    399
    314
    media_image1.png
    Greyscale

details element 1, the implant, element 40 the articulating surface, element 30 the base member, and element 38 the bone/implant interface that is porous (see column 3 lines 6-17). “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore when no structure is implied, the product-by-process recitation does not add any limitations that affect patentability. Claims 24-25 and 34 recite a product-by-process where the manufacturing steps do not impart any distinctive structural features to the final product, thus the product of Hodorek meets the limitations of these claims. The presence of a bioactive in the implant is not detailed.
Bloor et al. teach a bone implant and detail that pore sizes that range from 150 to 500 microns are optimal for bone in-growth (see abstract and paragraph 37).
 Sharma et al. teach that implant failure due to infection (see page 843 first column). They go on to teach that UHMWPE implants, a well now bioinert polymer for articular joint replacement have a limited lifespan due to infection and further detail the incorporation of zinc oxide into the material to thwart infection (see page 843 second column; instant claim 26). They further the discuss the effectiveness of zinc oxide blended at up to 20 wt% into UHMWPE for different zinc oxide particle shapes and sizes (see page 844 first column fourth full paragraph and figure 4c-4e).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the pore size range as taught by Bloor et al. in the porous region of the device of Hodorek so as to facilitate the bone ingrowth. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The range overlaps with that instantly recited, thereby rendering it obvious (see MPEP 2144.05). It also would have been obvious  to add the zinc oxide of Sharma et al. to the UHMWPE implant of Hodorek so as to confer antimicrobial properties. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Similar to claims 24-25 and 32, claims 26-29 do not add structural features connected to the recited process steps with the exception of a bioactive blended with the polymer in claims 26-29. The product of Hodorek in view of Bloor et al.  and Sharma et al. render obvious such a blend, therefore these product-by-process claims are also obvious in light of these combined teachings. Thus claims 4, 6-7, 10-11, 24-29, 32, and 34 are obvious over Hodorek in view of Sharma et al.

Claims  4, 6-7, 10-11, 24-25, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek in view of Bloor et al.  and King et al. (previously cited).
Hodorek discloses a tibial knee implant with a UHMWPE articulating surface and a bone/implant interface (see column 4 lines 50-56 and figure 1; instant claims 4, 6-7, and 10-11). Figure 1 shown below: 

    PNG
    media_image1.png
    399
    314
    media_image1.png
    Greyscale

details element 1, the implant, element 40 the articulating surface, element 30 the base member, and element 38 the bone/implant interface that is porous (see column 3 lines 6-17). “’[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)….The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)” (see MPEP 2113). Therefore when no structure is implied, the product-by-process recitation does not add any limitations that affect patentability. Claims 24-25,  32, and 34 recite a product-by-process where the manufacturing steps do not impart any distinctive structural features to the final product, thus the product of Hodorek meets the limitations of these claims. Annealing is not taught by Hodorek.
Bloor et al. teach a bone implant and detail that pore sizes that range from 150 to 500 microns are optimal for bone in-growth (see abstract and paragraph 37).
King et al. teach UHMWPE orthopedic implants whose mechanical properties are improved by orientation and crosslinking (see abstract). Specifically, the UHMWPE is compression molded to improve its mechanics via inducing biaxial orientation and also pre-annealed to further improve its mechanical properties (see paragraph 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the pore size range as taught by Bloor et al. in the porous region of the device of Hodorek so as to facilitate the bone ingrowth. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. The range overlaps with that instantly recited, thereby rendering it obvious (see MPEP 2144.05). It also would have been obvious to employ the annealing and compression molding of King et al. to the UHMWPE implant of Hodorek so as to confer improved mechanical properties. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 4, 6-7, 10-11, 24-25, and 32-34 are obvious over Hodorek in view of Bloor et al. and King et al.

Response to Arguments
Applicant's arguments filed March 25, 2022 have been fully considered. In light of the amendment to the claims, the previous grounds of rejection are withdrawn, with the exception of that over Hajaj in view of Bloor as evidenced by Sawyer, and new or modified grounds of rejection are presented in their place to address the new limitations.
The previous rejection of claim 2 over Hajaj in view of Bloor as evidenced by Sawyer which was a further modification of a rejection of claims 1, 3-4, 6-8, 10-25, and 30-32 now applies to claims 1, 3-4, 6-8, 10-25, and 30-32. The applicant describes the amendment as containing nonrejected limitations of claim 2, however, claim 2 was previously rejected and the movement of its limitations into claim 1 does not significantly change the rejection.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/MELISSA S MERCIER/Primary Examiner, Art Unit 1615